Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                             Allowable Subject Matter
Claims 1; 6-14; 16-24 are allowed. The following is an examiner’s statement of reasons for allowance: 
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“wherein the content availability notification request specifies content that is of interest to the user on a restricted basis and a pre-authorization from the user for the specified content, periodically monitoring, at the media device, the updated EPG information to determine availability of the specified content of interest based on the title of the specified content of interest; and generating, at the media device, a content availability reminder notification in response to determining during periodic monitoring that the specified content of interest is available or is scheduled for future presentation on the restricted basis, wherein the restricted basis comprises the pre-authorization from the user; presenting the content availability reminder notification on a display that is communicatively coupled to the media device to the user when the user is operating the media device, wherein the availability reminder notification indicates at least a title of the specified content of interest, and wherein a presence of a notification icon on the display indicates the specific content of interest is scheduled for presentation on the restricted basis and the pre-authorization from the user; and communicating the content availability reminder notification from the media device to the 

And “ wherein the content availability notification request specifies content that is of interest to the user on a restricted basis and a pre-authorization from the user for the specified content, periodically monitoring, at the media device, the updated EPG information to determine availability of the specified content of interest based on the title of the specified content of interest; and generating, at the media device, a content availability reminder notification in response to determining during periodic monitoring that the specified content of interest is available or is scheduled for future presentation on the restricted basis, wherein the restricted basis comprises the pre-authorization from the user, wherein the content availability reminder notification is presented to the user and indicates at least a title of the specified content of interest, and wherein a presence of a notification icon on a display indicates the specific content of interest is scheduled for presentation on the restricted basis and the pre-authorization from the user; receiving, at the media device, the specified content of interest identified in the content availability notification request when the media device is presenting other content to the user; and replacing presentation of the other content with presentation of the specified content of interest when the specified content of interest is received in a program content stream received at the media device, wherein the other content is no longer presented, and wherein the specified content of interest identified by the availability reminder notification is presented to the user” as recited in claim 11.


And “ wherein the content availability notification request specifies content that is of interest to the user on a restricted basis and a pre-authorization from the user for the specified content, periodically monitor the updated EPG information to determine availability of the specified content of interest based on the title of the specified content of interest; generate a content availability reminder notification in response to determining during the periodic monitoring that the specified content of interest is available or is scheduled for future presentation on the restricted basis, wherein the restricted basis comprises the pre-authorization from the user, wherein the content availability reminder notification is presented to the user on a first display that is communicatively coupled to the media device when the user is viewing another media content event on the display that is communicatively coupled to the media device, wherein a presence of a notification icon on the first display indicates the specific content of interest is scheduled for presentation on the restricted basis and the pre-authorization from the user, and wherein the availability reminder notification indicates at least a title of the specified content of interest is available on a Video on Demand (VOD) system; generate the content availability reminder notification in response to the specified content of interest is available on the VOD system; and communicate the content availability reminder notification to the remote device, wherein the content availability reminder notification is presented on a second display of the remote device, and wherein the content availability reminder notification indicates that the specified content of interest is available on the VOD system” as recited in claim 14.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                      Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425